Citation Nr: 1103741	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-11 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychological disability, 
to include posttraumatic stress disorder (PTSD) due to military 
sexual trauma (MST). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to February 
1986.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in November 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri. 

In May 2010, the Veteran requested that her claim be moved to the 
Cleveland, Ohio RO. 

The Board has recharacterized the issue of entitlement to service 
connection more broadly to include entitlement to service 
connection for a psychological disability, currently claimed as 
PTSD due to MST, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (holding that when a claimant makes a claim, he or she is 
seeking service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

Further development is required so VA may comply with its duty to 
assist the Veteran. See 38 U.S.C.A. § 5103A (West 2002). 

In a September 2006 VA treatment report, the Veteran indicated 
that she had been approved for and was receiving Social Security 
benefits for depression. While the Veteran submitted, in June 
2008, a copy of this decision, full Social Security 
Administration (SSA) records are not associated with the claims 
file. See Murincsack v. Derwinski, 2 Vet. App. 363, 370 (1992) 
(stating that the duty to assist includes a duty to request 
relevant records from other federal agencies).

The record contains evidence suggesting that at least one of the 
Veteran's claimed PTSD stressors may be verifiable. VA has not 
yet attempted verification and must do so to comply with its duty 
to assist. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.303(d) (2010).

Even if the Veteran's stressors are not verifiable, the Veteran 
still must be scheduled for a VA examination to determine if 
medical evidence shows she has PTSD as a result of MST. In Patton 
v. West, 12 Vet. App. 272, 280 (1999), the Court emphasized that 
statements contained in prior decisions indicating that 
"something more than medical nexus evidence is required to 
fulfill the requirement for 'credible supporting evidence'" of a 
claimed stressor and that "[a]n opinion by a mental health 
professional based on a post-service examination of the Veteran 
cannot be used to establish the occurrence of the stressor," were 
made in the context of discussing PTSD diagnoses other than those 
arising from personal assault. With regard to personal assault 
cases, the Court pointed out that "VA has provided special 
evidentiary development procedures, including the interpretation 
of behavior changes by a clinician and interpretation in relation 
to a medical diagnosis." Id. (citing VA Adjudication Procedure 
Manual M21-1 (M21-1) (now M21-1MR). The Court has also held that 
these provisions of the VA Adjudication Procedure Manual, which 
provide special evidentiary procedures for PTSD claims based on 
personal assault, are substantive rules that are the equivalent 
of VA regulations. See YR v. West, 11 Vet. App. 393 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997).

The Court in Patton noted that the Manual improperly appeared to 
require that the existence of the in-service stressor be shown by 
a preponderance of evidence. Any such requirement would be 
inconsistent with VA's policy of giving the benefit of the doubt 
is given to the claimant unless the evidence preponderates 
against the claim. See Alemany v. Brown, Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

In addition, 38 C.F.R. § 3.304(f)(3) provides the following:

If a PTSD claim is based on in-service personal assault, evidence 
from sources other than service records may corroborate the 
Veteran's account. Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy. Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources. Examples of behavior changes 
that may constitute credible evidence of the stressor include, 
but are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained economic or 
social behavior changes. VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising the 
claimant that evidence from sources other than the Veteran's 
service records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him or 
her the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred. 38 C.F.R. § 3.304(f)(3). 

Accordingly, the case is REMANDED for the following actions:

1.	The RO/AMC must contact the SSA and 
obtain and associate with the claims file 
copies of the Veteran's records regarding 
SSA benefits, including complete copies 
of all SSA administrative decisions 
(favorable or unfavorable) and the 
medical records upon which the decisions 
were based (as referenced in a September 
2006 VA treatment record). 

2.	The RO/AMC must ask the Veteran to 
identify all records of VA and non-VA 
health care providers who have treated 
her for a psychological disorder.  After 
obtaining any appropriate authorizations 
for release of medical information, the 
RO/AMC must obtain all relevant and 
previously unobtained records from each 
health care provider the Veteran 
identifies. 

a.	The Veteran should also be advised 
that, with respect to private 
medical evidence, she may 
alternatively obtain the records on 
her own and submit them to the 
RO/AMC. 

b.	The records sought must include any 
relevant records of VA or private 
treatment created or updated after 
the most recent medical evidence of 
record from January 2007.

3.	The RO/AMC should contact the Veteran to 
determine the names of those involved and 
the time period(s) and place(s) where she 
reported a sexual assault in service, 
which she claims resulted in the 
discharge of a soldier (See November 2010 
informal hearing presentation, November 
2000 Pittsburgh VA medical center initial 
evaluation, and April 2002 Pittsburgh VA 
medical center physical examination). 
The RO/AMC should then contact the 
appropriate agencies to verify this 
information and should associate all 
relevant documents with the claims 
folder.

4.	VA advised the Veteran in a February 2005 
letter that she could submit certain 
evidence to verify her assertions of MST, 
including statements from family and 
friends and evidence such as police 
reports or medical treatment records for 
assault or rape. Because the claim 
remains open, the RO/AMC should advise 
the Veteran that she may submit any 
additional information to corroborate her 
assertions. The RO/AMC must associate any 
submitted evidence with the claims file. 

5.	After waiting an appropriate time period 
for the Veteran to respond to any 
requests for information, the RO/AMC must 
schedule the Veteran for a VA examination 
by a clinician with appropriate expertise 
in psychological disabilities. The 
purpose of the examination is to 
determine the nature of the Veteran's 
current psychological disability, whether 
it had its onset during active service or 
was a preexisting disability aggravated 
in service, whether it is related to any 
incident of service, and whether the 
symptoms displayed since separation show 
chronicity and continuity of a service-
incurred condition. See 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2010).  

The following considerations must govern 
the examination:

a.	The claims file and a copy of this 
remand must be made available to the 
clinician, who must acknowledge 
receipt and review of these materials 
in any report generated as a result of 
this remand. 

b.	The clinician must carefully review 
the Veteran's military personnel file 
and service treatment records, which 
are associated with the claims folder. 
In particular, the Board calls the 
clinician's attention to: 

i.	May 1985 service treatment 
records mentioning possible 
anxiety and a referral to 
psychiatry after the Veteran 
complained of dizziness, 
ii.	May 1985 service treatment 
records mentioning psychosexual 
problems, 

iii.	October 1982 service 
treatment records mentioning 
possible hallucinations, and 

iv.	a December 1980 report of 
medical history on which the 
Veteran reported nervous trouble. 

c.	The clinician must also carefully 
review all post-service medical 
evidence associated with the claims 
folder. In particular, the Board calls 
the clinician's attention to: 

i.	An August 1997 VA compensation 
and pension examination for 
mental disorders, during which 
dysthymic disorder was diagnosed 
with no etiology noted; 

ii.	Private treatment from 
1994-1995, during which 
depression and anxiety were 
diagnosed; 

iii.	A February 2005 VA medical 
center record in which borderline 
personality disorder was 
diagnosed; 

iv.	A November 2000 VA medical 
center record indicating that the 
Veteran stated she had her first 
panic attack in the military; and 

v.	June 2005 and August 2006 VA 
medical center records in which 
PTSD was diagnosed by history; 
and 

vi.	January 2005 MST counseling 
at a VA medical center.

d.	The clinician must carefully consider 
the Veteran's and the Veteran's 
family's lay testimony (See January 
2007 statements from the Veteran's 
mother and sister) regarding her 
symptomatology during and since 
service and determine and note in his 
or her report whether there is a 
medical basis for discounting the 
credibility or reliability of the 
history provided by the Veteran or her 
family. 

e.	If deemed appropriate by the 
clinician, the Veteran must be 
scheduled for further examinations. 
All indicated tests and studies must 
be performed. 

f.	The clinician must provide a diagnosis 
for any psychological disability found 
from considering the claims file and 
from examining the Veteran. 

g.	For each psychological disability 
diagnosed, the clinician must 
specifically opine whether that 
disability began during service, 
preexisted and was chronically 
worsened during service, or is related 
to any incident or stressor in 
service. 

h.	The clinician should also opine as to 
whether the Veteran experienced a 
psychiatric disability that included 
psychosis within one year after 
discharge from active service. See 
38 C.F.R. § § 3.307, 3.309(a). In 
reaching this determination, the 
clinician must report as to whether 
there is medical evidence to suggest 
that hallucinations reported in 
service (October 1982) preexisted 
service or may be identified as a 
manifestation or "prodromal" aspect 
of any later-diagnosed psychotic 
disorder or a disorder not-yet-
diagnosed. See 38 C.F.R. § 3.307(c). 

i.	In all conclusions, the clinician must 
identify and explain the medical bases 
of his or her opinion with reference 
to the claims file. If the clinician 
is unable to render the requested 
opinions without resort to 
speculation, he or she must so state; 
however, a complete rationale for such 
a finding must be provided. 

6.	If the benefit sought remains denied, the 
RO/AMC must provide the Veteran and her 
representative with a supplemental 
statement of the case and an appropriate 
period of time for response. 

7.	Thereafter, subject to current appellate 
procedure, the case should be returned to 
the Board for further consideration, if 
otherwise in order. No action is required 
of the Veteran until she is notified by the 
RO/AMC. By this action, the Board intimates 
no opinion, legal or factual, as to any 
ultimate disposition warranted in this 
case. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


